Citation Nr: 1523912	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  10-07 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, South Carolina


THE ISSUE

Entitlement to reimbursement of medical expenses incurred during private hospitalization in January 2013.


REPRESENTATION

Veteran represented by:	George T. Sink, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 determination of the Department of Veterans Affairs (VA) Medical Center in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2013, the AOJ denied the Veteran's claim of entitlement to reimbursement of medical expenses under the provisions of the Veterans Millennium Healthcare Act, 38 U.S.C.A § 1725 (West 2014), for a period of hospitalization in January 2013.  The Veteran timely appealed the decision by returning the denial letter with notations indicating his disagreement with the decision.  This notice of disagreement was never acknowledged by the AOJ.  The filing of a notice of disagreement puts a claim in appellate status, and a statement of the case regarding the issue must be issued to the Veteran.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to reimbursement of medical expenses incurred during hospitalization in January 2013.  This issue should not be returned to the Board unless the Veteran submits a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

